IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,651-01


EX PARTE DANNY D. SWEAT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBER 1229446-A 
IN THE 180TH JUDICIAL DISTRICT COURT
HARRIS COUNTY


 Keasler, J., filed a concurring statement in which Hervey, J., joined.

CONCURRING STATEMENT


	Danny D. Sweat alleges that he is actually innocent of the offense of possession of a
controlled substance, which he was convicted of in 2009.  Lab tests now show that the
substance was not, in fact, an unlawful controlled substance.  The State and Applicant
submitted proposed findings and conclusions recommending that we grant Sweat relief.  The
trial judge adopted those findings and conclusions.  
	The Court's decision to dismiss is required because Sweat has discharged his sixty-day sentence and fails to allege that he is suffering from any collateral consequences
associated with his conviction or sentence. (1)  If Sweat files a subsequent 11.07 application,
alleging and proving sufficient collateral consequences, he will be entitled to relief. 

DATE FILED: April 20, 2011
DO NOT PUBLISH
1.   See e.g., Ex parte Harrington, 310 S.W.3d 452, 457 (Tex. Crim. App. 2010).